Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Upon additional review of applicant’s arguments and the prior art cited in the rejection, the examiner withdraws the previous rejection.

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Craig Cupid in a telephone interview on 2/10/21.

Please cancel claim 2 and amend claims 1, 11 and 17 as follows:
--
1. An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to:
connect to a network through a first access point that uses a first radio access technology, wherein upon a connection to the network through the first access point, the apparatus does a full authentication; and
, 
wherein one of the first and second access points is a WiFi access point and another of the first and second access points is a cellular access point.

11. An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to:
upon a connection with user equipment through one of a first access point that uses a first radio access technology and a second access point that uses a second radio access technology, perform a full authentication with the user equipment; and
thereafter, upon switching to a connection through another of the first and second access point, perform a fast authentication, wherein the fast authentication does not require a mutual authentication step between the apparatus and user equipment, wherein in both the fast authentication and the full authentication the apparatus interacts with a Mobility Management Entity (MME) rather than a Home Subscriber Server (HSS), 
wherein one of the first and second access points is a WiFi access point and another of the first and second access points is a cellular access point.

17. A method for use by an apparatus, wherein the apparatus comprises a processor and memory, and wherein the apparatus further includes computer-executable instructions stored in the memory which, when executed by the processor, perform functions of a method comprising:

thereafter, switching to a connection to the network through a second access point that uses a second radio access technology, wherein upon a connection to the network through the second access point, the apparatus does a fast authentication, wherein the fast authentication does not do at least one authentication step done in the full authentication, wherein in both the fast authentication and the full authentication the apparatus interacts with a Mobility Management Entity (MME) rather than a Home Subscriber Server (HSS) , 
wherein one of the first and second access points is a WiFi access point and another of the first and second access points is a cellular access point.
--


Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 1, 3-7, 9-14 and 16-19 are allowed.

While considering the claimed subject matter the examiner recognized that Mobility Management Entity (MME) has a particular meaning in the art and interpreted the WiFi access point and a cellular access point according to applicant’s specification (i.e. Summary of the invention). 

Additional discovered prior art, most notably USPUB 20170223538, failed to anticipate or fairly suggest the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433